



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



Ahmed v. Vancouver (City),









2013 BCCA 26




Date: 20130116

Docket: CA039795

Between:

Mohamed Ahmed

Appellant

(Plaintiff

And

The City of
Vancouver, Mayor Gregor Robertson,
City Councilors David Cadman, Geroge Chow, Heather Deal,
Kerry Jang, Ramond Louie, Geoff Meggs, Tim Stevenson,
Ellen Woodworth, Blue Sky Properties Inc., Dale Bosa, Robert Bosa

Respondents

(Defendants




Before:



The Honourable Chief Justice Finch





The Honourable Mr. Justice Chiasson





The Honourable Madam Justice A. MacKenzie




On appeal from: Supreme
Court of British Columbia, February 29, 2012
(Ahmed v. Vancouver (City), 2012 BCSC 301, Vancouver Registry S108515)

Oral Reasons for Judgment




Appellant appearing In Person









Counsel for the Respondent, City of Vancouver



B. Jordan





Counsel for the Respondents. Blue Sky Properties, D. Bosa,
  R. Bosa



G.S. McAlister





Place and Date of Hearing:



Vancouver, British
  Columbia

January 16, 2013





Place and Date of Judgment:



Vancouver, British
  Columbia

January 16, 2013








[1]

FINCH C.J.B.C.
: This is an appeal from the order of the Supreme
Court of British Columbia pronounced by Mr. Justice Sewell on 29 February 2012.
In his fully reasoned judgment, the learned judge dismissed the plaintiffs
action against all defendants as an abuse of process. He made an order that the
plaintiff commence no further actions without leave of the court.

[2]

In my view, the order dismissing the action as an abuse of process was
fully justified on the material before the judge and I can see no basis on
which this Court could interfere with it. Similarly, I think his order with
respect to the commencement of no further actions without leave was also justified.

[3]

I would dismiss the appeal.

[4]

CHIASSON J.A.
: I agree.

[5]

A. MACKENZIE J.A.
: I agree.

[discussion with
counsel re. costs]

[6]

FINCH C.J.B.C.
: The respondents Bosa will have an order for
special costs of the appeal. The respondent Vancouver and related respondents
will have an order for ordinary costs.

The
Honourable Chief Justice Finch


